IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


TYRON BLANDING,                          : No. 120 EM 2016
                                         :
                    Petitioner           :
                                         :
                                         :
            v.                           :
                                         :
                                         :
DEPARTMENT OF CORRECTIONS, ET            :
AL.,                                     :
                                         :
                    Respondents          :


                                     ORDER
PER CURIAM

      AND NOW, this 16th day of September, 2016, the Application for Extraordinary

Relief is DENIED.